Citation Nr: 1340997	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO. 10-47 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for left and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An October 1977 rating decision denied the Veteran's claim to establish service connection for left ear hearing loss; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.

2. Evidence received since the time of the final October 1977 decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ear hearing loss.


CONCLUSION OF LAW

1. The October 1977 rating decision is final with respect to the Veteran's claim to establish service connection for left ear hearing loss.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for left ear hearing loss, is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence. 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's left ear hearing loss claim was previously denied in a final October 1977 rating decision because evidence of record did not reflect that his preexisting hearing loss was aggravated beyond the natural progression by service.  The October 1977 rating decision is final with respect to this claim.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

With respect to the Veteran's left ear hearing loss, evidence submitted and obtained since the October 1977 rating decision includes the Veteran's lay statement made in connection with his March 2009 claim that his hearing loss got worse during service.  This evidence is "new," as it had not been previously considered by VA and "material as it raises a reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for left ear hearing loss.  On that basis, the claim is reopened. 

ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for left ear hearing loss is reopened and to that extent only, the appeal is granted.

REMAND

After a review of the record, the Board concludes that the Veteran's claims to establish service connection for right and left ear hearing loss must be remanded at this time because VA has not fulfilled its duty to assist the Veteran in substantiating his claims.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Veteran's service treatment records include a medical examination conducted in May 1973 at the time of enlistment.  The examination report reflects that audiometric testing at that time showed left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Board finds that, because there is medical evidence of preexisting left ear hearing loss at service entrance in May 1973, the presumption of soundness on service entrance does not arise as to left ear hearing loss.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

Therefore the question remains whether the Veteran's left ear hearing loss was chronically aggravated by service beyond the natural progression of the condition.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  While the April 2010 VA examination report contains an opinion as to whether the Veteran's hearing loss was permanently aggravated by service, the wrong evidentiary standard was utilized.  Furthermore, the examiner opined that there were no significant threshold shifts during service.  However, this does not specifically address whether the Veteran's hearing loss actually deteriorated during service with consideration of audiometric findings in January 1974 and November 1976.  As such, a new opinion is required to make a determination as to whether the Veteran's left ear hearing loss got worse during service, and if so, to apply the correct legal standard as to whether that increase in hearing loss severity was chronically aggravated beyond the normal progression of the condition by military service.

Furthermore, right ear hearing loss disability for VA purposes has been clinically demonstrated of record.  However, at the April 2010 VA examination the examiner opined that the Veteran had pre-existing bilateral hearing loss prior to service.  Service treatment records reflect that an audiogram performed at enlistment resulted in normal hearing thresholds for the right ear.  Hensely v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  As such, the examiner's rationale is based on an inaccurate factual premise and clarification is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA outpatient treatment records from the Amarillo Texas VA Medical Center, dated from July 2012 to the present, and associate them with the claims file.

2. After any necessary development, the claims file should be returned to the VA examiner who conducted the April 2010 examination, or suitable substitute if unavailable.  The examiner should review all of the evidence of record prior to providing the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ear hearing loss disability was caused by his in-service noise exposure.  The examiner should provide a complete rationale for the opinion provided.  In rendering the requested opinion, the examiner must note that the VA concedes that the Veteran had normal right ear hearing on examination for entrance into service, in May 1973.  The examiner must opine as to whether there was any clinically significant change in right ear hearing ability during service (in January 1974), and/or on examination for separation from service (in November 1976), when compared to audiometric findings on entrance to service in May 1973.  If additional examination of the Veteran is deemed necessary by the examiner to render the requested opinion, such examination should be conducted.

3. With regard to the Veteran's left ear hearing loss, the examiner is requested to first opine as to whether the Veteran had a clinically significant decrease in left ear hearing ability during service when audiometric findings during service (in January 1974), and on separation from service (in November 1976), are compared with audiometric findings on entrance to service in May 1973.  If so, the examiner should then provide an opinion on whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's preexisting left ear hearing loss was not permanently aggravated by his military service beyond the natural progression of the condition.  The examiner should provide a complete rationale for any opinion provided.  The above requested opinion must discuss the relevant evidence of record, to include the Veteran's complaints and findings of left ear hearing loss in service. 

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service.

4. Thereafter, readjudicate the Veteran's claims for service connection for right and left ear hearing loss based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


